DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been allowed.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Hanzawa et al. USPAP 2018/0015919.  Hanzawa discloses 
A travel assist device capable of producing, in a preferred 
manner, warning vibrations notifying deviation of a vehicle with respect to a 
travel path, and a method of controlling the same.  A travel assist device 
includes a travel assist control device that notifies a driver about an 
anti-deviation direction or a deviation direction by making a steering angular 
acceleration in the deviation direction and the steering angular acceleration 
in the anti-deviation direction different from each other when producing 
warning vibrations, wherein a time-derivative value of a steering angle of a 
steering wheel is defined as a steering angular velocity, and a time-derivative 
value of the steering angular velocity is defined as the steering angular 
acceleration.
Figure 3 of Hanzawa discloses:

    PNG
    media_image1.png
    942
    613
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    935
    588
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    710
    584
    media_image3.png
    Greyscale

Figure 5 of Hanzawa discloses:

    PNG
    media_image4.png
    920
    578
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    947
    541
    media_image5.png
    Greyscale


said control unit is configured:
to determine whether said traveling lane is straight or curved;
to perform said lane departure prevention control with vibrating said steering wheel when it determines that said control performing condition is satisfied and said traveling lane is straight; and
to perform said lane departure prevention control without vibrating said steering wheel when it determines that said control performing condition is satisfied and said traveling lane is curved and at least in a case where said vehicle has a high probability of departing from said traveling lane toward an outer side of said traveling lane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 

      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667